** Summary ** COUNTY ASSESSOR RIGHT TO SEE LETTER OF PROTEST OF TAXPAYER The county assessor does have the legal right to see the letters of protest of a property assessment filed by the taxpayer before the Board of Equalization.  The Attorney General has considered your request for an opinion where you ask, in effect, the following question: "Does the county assessor have the legal right to see the letters of protest and to make a list of them with the intent of reviewing the assessment with the taxpayer before the Board of Equalization is, by statute, empowered to be in session?" The statutory provision governing an increase in property valuation, notice, complaint and hearing is found in 68 Ohio St. 2460 [68-2460] (1971) which provides in part: ". . .The taxpayer shall have ten days from date of the mailing of such notice in which to file, with the Secretary of said Board, a written complaint, specifying his grievances, and the pertinent facts in relation thereto in ordinary and concise language and without repetition, and in such manner as to enable a person of common understanding to know what is intended. . . . Upon receipt of such complaint the Board shall fix a date of hearing, at which time said Board shall be authorized and empowered to take evidence pertinent to said complaint; and for that purpose, is authorized to compel the attendance of witnesses and the production of books, records, and papers by subpoena, and to confirm, correct, or adjust the valuation, as may seem just. . . ." Title 68 Ohio St. 2461 [68-2461] (1971) provides the following: "(a) Both the taxpayer and the county assessor shall have the right of appeal from any order of the County Board of Equalization to the district court of the same county, and the right of appeal of either may be either upon questions of law or fact including value, or upon both questions of law and fact. In case of appeal the trial in the district court shall be de novo, but no matter shall be reviewed by the district court which was not presented to the Board in the complaint filed with it. "(b) Notice of appeal shall be filed with the County Clerk as Secretary of the County Board of Equalization, which appeal shall be filed in the District Court within ten days after the final adjournment of the Board. It shall be the duty of the County Clerk to preserve all complaints and to make a record of all orders of the Board and both the complaint and orders shall be a part of the record in any case appealed to the District Court from the County Board of Equalization. " Since the taxpayer is required to file a complaint at the County Board of Equalization and upon receipt of the complaint the Board shall fix a hearing date and is authorized to take evidence to compel the attendance of witnesses and the production of books, records and papers by subpoena, the proceedings are of a legal nature. Section 2461, supra, specifies that the District Court will not consider any matter which is not presented to the Board in the complaint filed with it. The complaint which is filed by the taxpayer is similar to a complaint in a judicial proceeding. Such a complaint should be considered as a public document and becomes part of the Transcript if the case is appealed from the County Board of Equalization to the District Court of said county.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The county assessor does have the legal right to see the letters of protest of a property assessment filed by the taxpayer before the Board of Equalization.  (Yvonne Sparger)